Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Response to Amendment
Applicant’s submission of response was received on 05/02/2022.  Presently claims 1-8 and 21-28 are pending. Claims 10-20 and 29 have been canceled. Claim 9 is withdrawn. New claim 30 have been added.

Response to Arguments
Applicant's arguments filed 05/02/2022with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that the prior art failed to teach or suggest each element of claims 1 at the time of the invention.
In response to this argument, the Applicant did not explain how the amended claims avoid the references or distinguish from them; also the applicant did not present any evidence to explain why the prior art failed to teach or suggest each element of claims 1 at the time of the invention;
In this case:
Regarding claim 1, Suverkrop disclose a load out lump breaker system (fig.1) (col.5 line 31-col.6 line 47), the system comprising: 
 a load out chute (fig.1: (58) and (76)) operably associated with a material storage bin (fig.1: (40)) configured to download dry powder (col.2 lines 9-24) material from the bin (figs.2 and 2: (18)), 
a screen hopper (fig.1: (44)) configured for screening lumps of dry powder material above a threshold size from downloaded dry powder materials during the load out process (col.7 lines 3740 and figs.1-2: the large sizes of the materials that not pass throw the spaces (48) of the (44) will be forwarded to the chute (98) of the crusher (22)), 
the load out chute comprising an upper portion (fig.1: (58)) positioned above the screen hopper and a lower portion (fig.1: (76)) positioned below the screen hopper and 
further positioned to transfer the downloaded dry powder material to a waiting receptacle during load out (col.4 lines 56-64; fig.1: the element (76) is passing the material toward the conveyer (28), then the conveyer forwards the material to the secondary station or different locations at the job site” corresponding to waiting receptacle); 
a mill (fig.1: (22)) for breaking up lumps of dry powder material accumulated above the screen hopper (fig.1: (44)); 
a mill diversion chute (fig.1: (98)) operably associated with the screen hopper through which the lumps of dry powder material above the threshold size may be diverted for break up by the mill (figs.1-2: the large sizes of the materials that not pass throw the spaces (48) of the (44) will be forwarded to the chute (98) of the crusher (22)); 
a discharge chute (fig.1: (106)) for transport of dry powder material to be discharged once lumps of material have been broken up by the mill; 
a load out isolation gate (fig.1: (61)) configured to open and close, operably associated with the load out chute (fig.1: (58) and (76)) and configured to close upon command (figs.1 and 4: sensor (154), (156) and (34)) to stop material flow from the load out chute when signaled that the screen hopper has become or is becoming plugged with lumps (fig.1 and col.9 line 18-col.10 line 13); and 
a mill isolation gate (fig.1: (50)) configured to feed the lumps of dry powder material to the mill for breaking up the lumps of dry powder material in a synchronized manner with the load out isolation gate, 
a controller programmed (fig.1: (14)) to synchronize operations between load out and lump break up operations.
Suverkrop does not disclose the mill isolation gate configured to open and close and configured to open upon command to feed the lumps to the mill for breaking up the lumps in a synchronized manner with the load out isolation gate, the load out isolation gate closing in association with the mill isolation gate opening;
including operably synchronized opening and closing of the load out isolation gate with the mill isolation gate upon automated signaling that the screen hopper has become or is becoming plugged with lumps of dry powder material

Both of the prior arts of Suverkrop and Owens are related to feeding apparatus; and 
The prior art of Suverkrop is concerned about the problem of clogging due to the overflow in the feeding apparatus (col.9 lines 18-21);
The prior art of Owens is concerned about the problem of clogging due to the overflow in the feeding apparatus (page.1 paragraph 10);
The Applicant is concerned about the problem of clogging due to the overflow in the feeding apparatus (Applicant’s specification: paragraph 0006).
Further, the prior art of Owens is an old reference dated on 1921 and at this time the control means had to be in the term of manual control to control the mechanical elements; and currently, now it is very well known in art to use a programmed controller, such as a computer or numerical control, to automatically control the mechanical means and automatically synchronize between mechanical elements, 
Furthermore, the prior art of Suverkrop disclose the controller (fig.1: (14)) for automatically control the mechanical elements;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Suverkrop to have the mill isolation gate configured to open and close and configured to open upon command to feed the lumps to the mill for breaking up the lumps in a synchronized manner with the load out isolation gate, the load out isolation gate closing in association with the mill isolation gate opening as taught by Owens thereby having including operably synchronized opening and closing of the load out isolation gate with the mill isolation gate upon automated signaling that the screen hopper has become or is becoming plugged with lumps of dry powder material, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
	Accordingly, this argument is not persuasive.

Applicant argued that “the prior art references fail to provide motivation to combine the references to arrive at Applicant's claimed invention. The prior art references fail to provide a reasonable expectation of succeeding in doing what Applicant has done, as set forth in claims 1-8 and 21-28. It is clear, here, that neither the Suverkrop nor Owens references (or any other cited prior art), relied on to supply the elements of Applicant's claimed invention address the issues solved by Applicant or provide the solution via Applicant's combination of innovations. Therefore, they fail to provide any reasonable expectation of success in doing what applicant has done”.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, both of the prior arts of Suverkrop and Owens are related to feeding apparatus; and 
The prior art of Suverkrop is concerned about the problem of clogging due to the overflow in the feeding apparatus (col.9 lines 18-21);
The prior art of Owens is concerned about the problem of clogging due to the overflow in the feeding apparatus (page.1 paragraph 10);
The Applicant is concerned about the problem of clogging due to the overflow in the feeding apparatus (Applicant’s specification: paragraph 0006).
Further, the prior art of Owens is an old reference dated on 1921 and at this time the control means had to be in the term of manual control to control the mechanical elements; and currently, now it is very well known in art to use a programmed controller, such as a computer or numerical control, to automatically control the mechanical means and automatically synchronize between mechanical elements, 
Furthermore, the prior art of Suverkrop disclose the controller (fig.1: (14)) for automatically control the mechanical elements;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Suverkrop to have the mill isolation gate configured to open and close and configured to open upon command to feed the lumps to the mill for breaking up the lumps in a synchronized manner with the load out isolation gate, the load out isolation gate closing in association with the mill isolation gate opening as taught by Owens thereby having including operably synchronized opening and closing of the load out isolation gate with the mill isolation gate upon automated signaling that the screen hopper has become or is becoming plugged with lumps of dry powder material, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 22-23, 25-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Suverkrop (US5074435A) in view of Owens (US1400234A).
Regarding claim 1, Suverkrop disclose a load out lump breaker system (fig.1) (col.5 line 31-col.6 line 47), the system comprising: 
 a load out chute (fig.1: (58) and (76)) operably associated with a material storage bin (fig.1: (40)) configured to download dry powder (col.2 lines 9-24) material from the bin (figs.2 and 2: (18)), 
a screen hopper (fig.1: (44)) configured for screening lumps of dry powder material above a threshold size from downloaded dry powder materials during the load out process (col.7 lines 3740 and figs.1-2: the large sizes of the materials that not pass throw the spaces (48) of the (44) will be forwarded to the chute (98) of the crusher (22)), 
the load out chute comprising an upper portion (fig.1: (58)) positioned above the screen hopper and a lower portion (fig.1: (76)) positioned below the screen hopper and 
further positioned to transfer the downloaded dry powder material to a waiting receptacle during load out (col.4 lines 56-64; fig.1: the element (76) is passing the material toward the conveyer (28), then the conveyer forwards the material to the secondary station or different locations at the job site” corresponding to waiting receptacle); 
a mill (fig.1: (22)) for breaking up lumps of dry powder material accumulated above the screen hopper (fig.1: (44)); 
a mill diversion chute (fig.1: (98)) operably associated with the screen hopper through which the lumps of dry powder material above the threshold size may be diverted for break up by the mill (figs.1-2: the large sizes of the materials that not pass throw the spaces (48) of the (44) will be forwarded to the chute (98) of the crusher (22)); 
a discharge chute (fig.1: (106)) for transport of dry powder material to be discharged once lumps of material have been broken up by the mill; 
a load out isolation gate (fig.1: (61)) configured to open and close, operably associated with the load out chute (fig.1: (58) and (76)) and configured to close upon command (figs.1 and 4: sensor (154), (156) and (34)) to stop material flow from the load out chute when signaled that the screen hopper has become or is becoming plugged with lumps (fig.1 and col.9 line 18-col.10 line 13); and 
a mill isolation gate (fig.1: (50)) configured to feed the lumps of dry powder material to the mill for breaking up the lumps of dry powder material in a synchronized manner with the load out isolation gate, 
a controller programmed (fig.1: (14)) to synchronize operations between load out and lump break up operations.
Suverkrop does not disclose the mill isolation gate configured to open and close and configured to open upon command to feed the lumps to the mill for breaking up the lumps in a synchronized manner with the load out isolation gate, the load out isolation gate closing in association with the mill isolation gate opening;
including operably synchronized opening and closing of the load out isolation gate with the mill isolation gate upon automated signaling that the screen hopper has become or is becoming plugged with lumps of dry powder material

Both of the prior arts of Suverkrop and Owens are related to feeding apparatus; and 
The prior art of Suverkrop is concerned about the problem of clogging due to the overflow in the feeding apparatus (col.9 lines 18-21);
The prior art of Owens is concerned about the problem of clogging due to the overflow in the feeding apparatus (page.1 paragraph 10);
The Applicant is concerned about the problem of clogging due to the overflow in the feeding apparatus (Applicant’s specification: paragraph 0006).
Further, the prior art of Owens is an old reference dated on 1921 and at this time the control means had to be in the term of manual control to control the mechanical elements; and currently, now it is very well known in art to use a programmed controller, such as a computer or numerical control, to automatically control the mechanical means and automatically synchronize between mechanical elements, 
Furthermore, the prior art of Suverkrop disclose the controller (fig.1: (14)) for automatically control the mechanical elements;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Suverkrop to have the mill isolation gate configured to open and close and configured to open upon command to feed the lumps to the mill for breaking up the lumps in a synchronized manner with the load out isolation gate, the load out isolation gate closing in association with the mill isolation gate opening as taught by Owens thereby having including operably synchronized opening and closing of the load out isolation gate with the mill isolation gate upon automated signaling that the screen hopper has become or is becoming plugged with lumps of dry powder material, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Suverkrop disclose the loadout isolation gate (fig.1: (61)) located in the upper portion of the load out chute.  

Regarding claim 3, Suverkrop disclose an oversized actuator in comparison to one sufficient for operation when unplugged with material in order to facilitate operations of the load out chute when in a state wherein the chute is plugged with material (col.8 lines 31-54 and col.10 lines 14-34) (col.12 last 6 lines: the proper size of the actuator to handle the weight of the materials). 
 
Regarding claim 4, Suverkrop disclose the plurality of gates includes a mill isolation gate (fig.1: (61)) operably associated with the mill diversion chute (fig.1: (98)) (fig.1: the controller is controlling the gate (61), the sensors (154) of the grizzly (44), and the sensor (156) of the chute (98) to control the amount of material that pass from the element (58) toward the mill (22) the gate (61) and the  is controlling the material that pass toward the chute (98)) (col.9 lines 19-62).  

Regarding claim 5, Suverkrop disclose wherein the mill isolation gate further comprises an oversized actuator to operate the mill diversion chute in comparison to one sufficient for operation when unplugged with material in order to facilitate operations of the chute when in a state wherein the chute is plugged with material (col.8 lines 31-54 and col.10 lines 14-34) (col.12 last 6 lines: the proper size of the actuator to handle the weight of the materials).

Regarding claim 7, Suverkrop disclose the screen hopper is operably associated with a screen vibrator (fig.1: the vibrating feeder (16)) (col.6 lines 16-22).  

Regarding claim 22, Suverkrop disclose wherein the controller programmed to synchronize between load out and lump break up operations receives signals from sensors (figs.1 and 4: (154), (156) and (34)) to coordinate switching operations by opening and closing the gates to switch and synchronize system components between load out and lump break up (fig.1 and col.9 line 18-col.10 line 13).  

Regarding claim 23, Suverkrop disclose wherein the sensor sends a signal to the controller based on accumulated weight of material upon the screen hopper (claim 24).  

Regarding claim 25, Owens teaches wherein a screen fluidizing air header (fig.1: (20)) is associated with the screen hopper (page 1 paragraph 110).  

Regarding claim 26, Suverkrop disclose wherein the mill crushing portion of the system further comprises a mill motor (fig.1: (103)) to actuate the mill to start crushing operations.  

Regarding claim 27, Owens teaches wherein the system further comprises an air inlet gate (fig.1: (28)) (page 2: paragraph 35).  

Regarding claim 28, Suverkrop disclose further comprising one or more of a timer system, an alarm, and an interlock system (fig.4) to facilitate system synchronization of operation between load out and lump crushing operations (col.11 lines 39-50).  

Regarding claim 30, Suverkrop disclose wherein the dry powder is selected from the group consisting of clay, diatomaceous earth, cement, limestone, gypsum, coal and petroleum coke (col.1 field of the invention: mining industry).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suverkrop (US5074435A) in view of Owens (US1400234A) as applied to claim 1 above, and further in view of Wiens (US5071075A).
Suverkrop in view of Owens does not disclose the mill is operably linked to a baghouse through a discharge chute.  

Wiens teaches a load out lump breaker system (fig.2) (col.6 line 11-col.7 line 8), the system comprising: 
a load out chute (fig.2B: (30) and (36)) operably associated with a material storage bin (fig.B2: (32)) configured to download material from the bin (fig.2B: (28)), 
a screen hopper (fig.2B: (34)) for screening lumps of material from downloaded materials during the load out process, 
the load out chute comprising an upper portion (fig.2B: (30)) positioned above the screen hopper and a lower portion (fig.2B: (36)) positioned below the screen hopper; 
a mill (fig.2B: (144) or (132)) for breaking up lumps of material; 
a mill diversion chute (fig.2B : see the chute where is the arrow between element (142) and (144)) operably associated with the screen hopper (fig.2B: (34)) through which lumps of material may be diverted for break up by the mill (fig.2B: (144)); 
a discharge chute (fig.2B: (146)) for transport of material to be discharged once lumps of material have been broken up by the mill (fig.2B: (146)); 
a plurality of gates (fig.2B: (34), (61), and the opening of the element (34) and (36); the definition of the gate is an opening in a wall or a means for entrance or exit) and 
sensors for use in synchronizing operations between load out and lump break up operations; and, a controller programmed to synchronize between load out and lump break up operations (col.4 last 2 lines: control room required no operator, and obviously the control room will have a configuration of sensors to synchronize operations because the control room does not need operator “automatic controller”);
the mill is operably linked to a baghouse (col.6 lines 25-27) through a discharge chute.  
	Both of the prior arts of Suverkrop and Wiens are related to feeding apparatus a load out lump breaker system;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Suverkrop to have the mill is operably linked to a baghouse through a discharge chute as taught by Owens, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 8, Wiens disclose the broken up lumps of material are moved from the mill to the baghouse by a combination of a baghouse fan and an air inlet operatively associate with the discharge chute (col.6 lines 25-27).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Suverkrop (US5074435A) in view of Owens (US1400234A) and Davis (US20110174907A1) as applied to claim 8 above, and further in view of non-patent literature Baghouse
Suverkrop in view of Owens and Davis does not disclose wherein the system further comprises a bag isolation gate to regulate movement of the broken up lumps of material from the mill discharge chute to the baghouse.  

Baghouse disclose a system further comprises a bag isolation gate to regulate movement of the material to the baghouse (figure of page 1: see the valves that regulate the material that enter the baghouse).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Suverkrop in view of Owens and Davis to have a bag isolation gate to regulate movement of the material to the baghouse in order to regulate the material that enter the baghouse, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

    PNG
    media_image1.png
    610
    460
    media_image1.png
    Greyscale














Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Suverkrop (US5074435A) in view of Owens (US1400234A) as applied to claim 1 above, and further in view of Davis (US20110174907A1).
Regarding claim 24, Suverkrop in view of Owens does not disclose wherein the sensor sends a signal to the controller based on load out of material being slowed to below a certain threshold rate.  

Davis disclose a load out lump breaker system, the system comprising: 
a sensor is connected to a controller, wherein the sensor sends a signal to the controller based on load out of material being slowed to below a certain threshold rate (paragraph 0130).
Both of the prior arts of Suverkrop and Davis are related to feeding apparatus a load out lump breaker system;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Suverkrop to have the sensor sends a signal to the controller based on load out of material being slowed to below a certain threshold rate as taught by Davis, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725